Exhibit  10.1


HEMACARE CORPORATION
2006 EQUITY INCENTIVE PLAN
 
(As Amended and Restated through May 11, 2010)
 
1.  Purpose of the Plan.   The purpose of this Plan is to encourage ownership in
the Company by key personnel whose long-term service is considered essential to
the Company’s continued progress and, thereby, encourage recipients to act in
the stockholders’ interest and share in the Company’s success.
 
2.  Definitions.   As used herein, the following definitions shall apply:
 
“Act” shall mean the Securities Act of 1933, as amended.
 
“Administrator” shall mean the Board or any Committees or such delegates as
shall be administering the Plan in accordance with Section 4 of the Plan.
 
“Affiliate” shall mean any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant ownership
interest as determined by the Administrator.
 
“Applicable Laws” shall mean the requirements relating to the administration of
stock plans under federal and state laws; any stock exchange or quotation system
on which the Company has listed or submitted for quotation the Common Stock to
the extent provided under the terms of the Company’s agreement with such
exchange or quotation system; and, with respect to Awards subject to the laws of
any foreign jurisdiction where Awards are, or will be, granted under the Plan,
to the laws of such jurisdiction.
 
“Award” shall mean, individually or collectively, a grant under the Plan of an
Option, Stock Award, SAR, or Cash Award.
 
“Awardee” shall mean a Service Provider who has been granted an Award under the
Plan.
 
“Award Agreement” shall mean an Option Agreement, Stock Award Agreement, SAR
Agreement, or Cash Award Agreement, which may be in written or electronic
format, in such form and with such terms as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.
 
“Board” shall mean the Board of Directors of the Company.
 
“Cash Award” shall mean a bonus opportunity awarded under Section 13 pursuant to
which a Participant may become entitled to receive an amount based on the
satisfaction of such performance criteria as are specified in the agreement or
other documents evidencing the Award (the “Cash Award Agreement”).
 
“Change in Control” shall mean any of the following, unless the Administrator
provides otherwise:
 
(i)    any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately before such transaction);
 

 
 

--------------------------------------------------------------------------------

 

(ii)   the sale of all or substantially all of the Company’s assets to any other
person or entity (other than a wholly-owned subsidiary);
 
(iii)  the acquisition of beneficial ownership of a controlling interest
(including power to vote) in the outstanding shares of Common Stock by any
person or entity (including a “group” as defined by or under Section 13(d)(3) of
the Exchange Act);


 (iv)  the dissolution or liquidation of the Company;
 
(v)    a contested election of Directors, as a result of which or in connection
with which the persons who were Directors before such election or their nominees
cease to constitute a majority of the Board; or
 
(vi)  any other event specified by the Board or a Committee, regardless of
whether at the time an Award is granted or thereafter.
 
Notwithstanding the foregoing, the term “Change in Control” shall not include
any underwritten public offering of Shares registered under the Act.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Committee” shall mean a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.
 
“Common Stock” shall mean the common stock of the Company.
 
“Company” shall mean HemaCare Corporation, a California corporation, or its
successor.
 
“Consultant” shall mean any natural person who performs bona fide services for
the Company or an Affiliate as a consultant or advisor, excluding Employees and
Directors.
 
“Conversion Award” has the meaning set forth in Section 4(b)(xii) of the Plan.
 
“Director” shall mean a member of the Board.
 
“Disability” shall mean permanent and total disability as defined in
Section 22(e)(3) of the Code.
 
“Employee” shall mean an employee of the Company or any Affiliate, and may
include an Officer or Director. Within the limitations of Applicable Law, the
Administrator shall have the discretion to determine the effect upon an Award
and upon an individual’s status as an Employee in the case of (i) any individual
who is classified by the Company or its Affiliate as leased from or otherwise
employed by a third party or as intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise; (ii) any leave of absence approved by the Company or an Affiliate;
(iii) any transfer between locations of employment with the Company or an
Affiliate or between the Company and any Affiliate or between any Affiliates;
(iv) any change in the Awardee’s status from an employee to a Consultant or
Director; and (v) at the request of the Company or an Affiliate an employee
becomes employed by any partnership, joint venture or corporation not meeting
the requirements of an Affiliate in which the Company or an Affiliate is a
party.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 

 
2

--------------------------------------------------------------------------------

 

“Fair Market Value” shall mean, unless the Administrator determines otherwise,
as of any date, the average of the highest and lowest quoted sales prices for
such Common Stock as of such date (or if no sales were reported on such date,
the average on the last preceding day on which a sale was made), as reported in
such source as the Administrator shall determine.
 
“Grant Date” shall mean the date upon which an Award is granted to an Awardee
pursuant to this Plan.
 
“Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
 
“Nonstatutory Stock Option” shall mean an Option not intended to qualify as an
Incentive Stock Option.


“Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
 
“Option” shall mean a right granted under Section 8 of the Plan to purchase a
certain number of Shares at such exercise price, at such times, and on such
other terms and conditions as are specified in the agreement or other documents
evidencing the Award (the “Option Agreement”). Both Options intended to qualify
as Incentive Stock Options and Nonstatutory Stock Options may be granted under
the Plan.
 
“Participant” shall mean the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.
 
“Plan” shall mean this HemaCare Corporation 2006 Equity Incentive Plan.
 
“Qualifying Performance Criteria” shall have the meaning set forth in
Section 14(b) of the Plan.
 
“Related Corporation” shall mean any parent or subsidiary (as those terms are
defined in Section 424(e) and (f) of the Code) of the Company.
 
“Service Provider” shall mean an Employee, Officer, Director, or Consultant.
 
“Share” shall mean a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.
 
“Stock Award” shall mean an award or issuance of Shares or Stock Units made
under Section 11 of the Plan, the grant, issuance, retention, vesting, and
transferability of which is subject during specified periods to such conditions
(including continued service or performance conditions) and terms as are
expressed in the agreement or other documents evidencing the Award (the “Stock
Award Agreement”).
 
“Stock Appreciation Right” or “SAR” shall mean an Award, granted alone or in
connection with an Option, that pursuant to Section 12 of the Plan is designated
as a SAR. The terms of the SAR are expressed in the agreement or other documents
evidencing the Award (the “SAR Agreement”).
 
“Stock Unit” shall mean a bookkeeping entry representing an amount equivalent to
the fair market value of one Share, payable in cash, property or Shares. Stock
Units represent an unfunded and unsecured obligation of the Company, except as
otherwise provided for by the Administrator.
 

 
3

--------------------------------------------------------------------------------

 

“Ten-Percent Stockholder” shall mean the owner of stock (as determined under
Section 424(d) of the Code) possessing more than 10% of the total combined
voting power of all classes of stock of the Company (or any Related
Corporation).
 
“Termination of Service” shall mean ceasing to be a Service Provider. However,
for Incentive Stock Option purposes, Termination of Service will occur when the
Awardee ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or one of its Related Corporations. The Administrator shall determine
whether any corporate transaction, such as a sale or spin-off of a division or
business unit, or a joint venture, shall be deemed to result in a Termination of
Service.  Notwithstanding any provision in the Plan to the contrary, to the
extent necessary to avoid violating Code Section 409A, a Termination of Service
must also qualify as a “separation from service” as defined in Code Section
409A.
 
3.Stock Subject to the Plan.
 
(a)   Aggregate Limits.
 
(i)    The maximum aggregate number of Shares that may be issued under the Plan
through Awards is 2,200,000 Shares. Notwithstanding the foregoing, the maximum
aggregate number of Shares that may be issued under the Plan through Incentive
Stock Options is 2,200,000 Shares. The limitations of this Section 3(a)(i) shall
be subject to the adjustments provided for in Section 15 of the Plan.


(ii)   Upon payment in Shares pursuant to the exercise of an Award, the number
of Shares available for issuance under the Plan shall be reduced only by the
number of Shares actually issued in such payment. If any outstanding Award
expires or is terminated or canceled without having been exercised or settled in
full, or if Shares acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company, the Shares allocable to
the terminated portion of such Award or such forfeited or repurchased Shares
shall again be available to grant under the Plan. Notwithstanding the foregoing,
the aggregate number of shares of Common Stock that may be issued under the Plan
upon the exercise of Incentive Stock Options shall not be increased for
restricted Shares that are forfeited or repurchased. Notwithstanding anything in
the Plan, or any Award Agreement to the contrary, Shares attributable to Awards
transferred under any Award transfer program shall not be again available for
grant under the Plan. The Shares subject to the Plan may be either Shares
reacquired by the Company, including Shares purchased in the open market, or
authorized but unissued Shares.
 
(b)   Code Section 162(m) Limit.   Subject to the provisions of Section 15 of
the Plan, the aggregate number of Shares subject to Awards granted under this
Plan during any calendar year to any one Awardee shall not exceed 200,000,
except that in connection with his or her initial service, an Awardee may be
granted Awards covering up to an additional 400,000 Shares. Notwithstanding
anything to the contrary in the Plan, the limitations set forth in this
Section 3(b) shall be subject to adjustment under Section 15 of the Plan only to
the extent that such adjustment will not affect the status of any Award intended
to qualify as “performance-based compensation” under Code Section 162(m).
 
4. Administration of the Plan.
 
(a)   Procedure.
 
(i)    Multiple Administrative Bodies.   The Plan shall be administered by the
Board or one or more Committees, including such delegates as may be appointed
under paragraph (a)(iv) of this Section 4.
 

 
4

--------------------------------------------------------------------------------

 

(ii)   Section 162.   To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
“covered employees” within the meaning of Section 162(m) of the Code or
Employees that the Committee determines may be “covered employees” in the future
shall be made by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
(iii)  Rule 16b-3.   To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made in such a manner to satisfy the
requirement for exemption under Rule 16b-3.
 
(iv)  Other Administration.   The Board or a Committee may delegate to an
authorized Officer or Officers of the Company the power to approve Awards to
persons eligible to receive Awards under the Plan who are not (A) subject to
Section 16 of the Exchange Act; or (B) at the time of such approval, “covered
employees” under Section 162(m) of the Code.
 
(v)    Delegation of Authority for the Day-to-Day Administration of the Plan.  
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in this Plan. Such delegation may be
revoked at any time.


 (b)   Powers of the Administrator.   Subject to the provisions of the Plan and,
in the case of a Committee or delegates acting as the Administrator, subject to
the specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:
 
(i)        to select the Service Providers of the Company or its Affiliates to
whom Awards are to be granted hereunder;
 
(ii)       to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;
 
(iii)     to determine the type of Award to be granted to the selected Service
Provider;
 
(iv)      to approve the forms of Award Agreements for use under the Plan;
 
(v)       to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include
the exercise or purchase price, the time or times when an Award may be exercised
(which may or may not be based on performance criteria), the vesting schedule,
any vesting or exercisability acceleration or waiver of forfeiture restrictions,
the acceptable forms of consideration, the term, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine and may be established at the time an Award is granted or thereafter;
 
(vi)      to correct administrative errors;
 
(vii)     to construe and interpret the terms of the Plan (including sub-plans
and Plan addenda) and Awards granted pursuant to the Plan;
 
(viii)   to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures, and handling
of stock certificates that vary with local requirements; and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice;
 

 
5

--------------------------------------------------------------------------------

 

(ix)      to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans and Plan addenda;
 
(x)       to modify or amend each Award, including the acceleration of vesting,
exercisability, or both; provided, however, that any modification or amendment
of an Award is subject to Section 16 of the Plan and may not materially impair
any outstanding Award unless agreed to by the Participant;
 
(xi)      to allow Participants to satisfy withholding tax amounts by electing
to have the Company withhold from the Shares to be issued pursuant to an Award
that number of Shares having a Fair Market Value equal to the amount required to
be withheld. The Fair Market Value of the Shares to be withheld shall be
determined in such manner and on such date that the Administrator shall
determine or, in the absence of provision otherwise, on the date that the amount
of tax to be withheld is to be determined. All elections by a Participant to
have Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may provide;
 
(xii)     to authorize conversion or substitution under the Plan of any or all
stock options, stock appreciation rights, or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”). Any
conversion or substitution shall be effective as of the close of the merger or
acquisition. The Conversion Awards may be Nonstatutory Stock Options or
Incentive Stock Options, as determined by the Administrator, with respect to
options granted by the acquired entity. Unless otherwise determined by the
Administrator at the time of conversion or substitution, all Conversion Awards
shall have the same terms and conditions as Awards generally granted by the
Company under the Plan;


 (xiii)   to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
 
(xiv)    to determine whether to provide for the right to receive dividends or
dividend equivalents;
 
(xv)     to establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;
 
(xvi)    to impose such restrictions, conditions, or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including (A) restrictions under an
insider trading policy, and (B) restrictions as to the use of a specified
brokerage firm for such resales or other transfers;
 
(xvii)   to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares,
cash, or both, the amount of which is determined by reference to the value of
the Award; and
 
(xviii) to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.
 

 
6

--------------------------------------------------------------------------------

 

(c)    Effect of Administrator’s Decision.   All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants. The Administrator
shall consider such factors as it deems relevant, in its sole and absolute
discretion, to making such decisions, determinations and interpretations,
including the recommendations or advice of any officer or other employee of the
Company and such attorneys, consultants and accountants as it may select.
 
5.  Eligibility.   Awards may be granted to Service Providers of the Company or
any of its Affiliates.
 
6.  Effective Date and Term of the Plan.   The Plan shall become effective upon
its approval by the stockholders of the Company. It shall continue in effect for
a term of ten years from the date of the Plan is approved by the stockholders
unless terminated earlier under Section 16 herein.
 
7.  Term of Award.   The term of each Award shall be determined by the
Administrator and stated in the Award Agreement. In the case of an Option, the
term shall be ten years from the Grant Date or such shorter term as may be
provided in the Award Agreement.
 
8.  Options.   The Administrator may grant an Option or provide for the grant of
an Option, either from time to time in the discretion of the Administrator or
automatically upon the occurrence of specified events, including the achievement
of performance goals, and for the satisfaction of an event or condition within
the control of the Awardee or within the control of others.
 
(a)    Option Agreement.   Each Option Agreement shall contain provisions
regarding (i) the number of Shares that may be issued upon exercise of the
Option; (ii) the type of Option; (iii) the exercise price of the Shares and the
means of payment for the Shares; (iv) the term of the Option; (v) such terms and
conditions on the vesting or exercisability of an Option, or both, as may be
determined from time to time by the Administrator; (vi) restrictions on the
transfer of the Option and forfeiture provisions; and (vii) such further terms
and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Administrator.


 (b)   Exercise Price.   The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
 
(i)    In the case of an Incentive Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the Grant Date.
Notwithstanding the foregoing, if any Employee to whom an Incentive Stock Option
is granted is a Ten-Percent Stockholder, then the exercise price shall not be
less than 110% of the Fair Market Value of a share of Common Stock on the Grant
Date.
 
(ii)   In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the Grant Date.
The per Share exercise price may also vary according to a predetermined formula;
provided, that the exercise price never falls below 100% of the Fair Market
Value per Share on the Grant Date.
 
(iii)  Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Awards may be granted in substitution or conversion of options of an
acquired entity, with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of such substitution or conversion.
 

 
7

--------------------------------------------------------------------------------

 

(c)    Vesting Period and Exercise Dates.   Options granted under this Plan
shall vest, be exercisable, or both, at such times and in such installments
during the Option’s term as determined by the Administrator. The Administrator
shall have the right to make the timing of the ability to exercise any Option
granted under this Plan subject to continued service, the passage of time, or
such performance requirements as deemed appropriate by the Administrator. At any
time after the grant of an Option, the Administrator may reduce or eliminate any
restrictions surrounding any Participant’s right to exercise all or part of the
Option.
 
(d)   Form of Consideration.   The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. Acceptable forms of consideration may include:
 
(i)    cash;
 
(ii)   check or wire transfer;
 
(iii)  subject to any conditions or limitations established by the
Administrator, other Shares that have a Fair Market Value on the date of
surrender or attestation that does not exceed the aggregate exercise price of
the Shares as to which such Option shall be exercised;
 
(iv)  consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator to the extent that this
procedure would not violate Section 402 of the Sarbanes-Oxley Act of 2002, as
amended;
 
(v)    cashless exercise, subject to any conditions or limitations established
by the Administrator;
 
(vi)  such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or
 
(vii) any combination of the foregoing methods of payment.


9.Incentive Stock Option Limitations.
 
(a)   Eligibility.   Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or any of its Related Corporations may be granted Incentive Stock
Options.
 
(b)   $100,000 Limitation.   Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Awardee during any calendar year (under all plans of the Company and any
of its Related Corporations) exceeds $100,000, then the portion of such Options
that exceeds $100,000 shall be treated as Nonstatutory Stock Options. An
Incentive Stock Option is considered to be first exercisable during a calendar
year if the Incentive Stock Option will become exercisable at any time during
the year, assuming that any condition on the Awardee’s ability to exercise the
Incentive Stock Option related to the performance of services is satisfied. If
the Awardee’s ability to exercise the Incentive Stock Option in the year is
subject to an acceleration provision, then the Incentive Stock Option is
considered first exercisable in the calendar year in which the acceleration
provision is triggered. For purposes of this Section 9(b), Incentive Stock
Options shall be taken into account in the order in which they were granted.
However, because an acceleration provision is not taken into account before its
triggering, an Incentive Stock Option that becomes exercisable for the first
time during a calendar year by operation of such provision does not affect the
application of the $100,000 limitation with respect to any Incentive Stock
Option (or portion thereof) exercised before such acceleration. The Fair Market
Value of the Shares shall be determined as of the Grant Date.
 

 
8

--------------------------------------------------------------------------------

 

(c)   Leave of Absence.   For purposes of Incentive Stock Options, no leave of
absence may exceed three months, unless reemployment upon expiration of such
leave is provided by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company or a Related Corporation is not so
provided by statute or contract, an Awardee’s employment with the Company shall
be deemed terminated on the first day immediately following such three month
period of leave for Incentive Stock Option purposes and any Incentive Stock
Option granted to the Awardee shall cease to be treated as an Incentive Stock
Option and shall terminate upon the expiration of the three month period
following the date the employment relationship is deemed terminated.
 
(d)   Transferability.   The Option Agreement must provide that an Incentive
Stock Option cannot be transferable by the Awardee otherwise than by will or the
laws of descent and distribution, and, during the lifetime of such Awardee, must
not be exercisable by any other person. Notwithstanding the foregoing, the
Administrator, in its sole discretion, may allow the Awardee to transfer his or
her Incentive Stock Option to a trust where under Section 671 of the Code and
other Applicable Law, the Awardee is considered the sole beneficial owner of the
Option while it is held in the trust. If the terms of an Incentive Stock Option
are amended to permit transferability, the Option will be treated for tax
purposes as a Nonstatutory Stock Option.
 
(e)   Exercise Price.   The per Share exercise price of an Incentive Stock
Option shall be determined by the Administrator in accordance with
Section 8(b)(i) of the Plan.
 
(f)    Ten-Percent Stockholder.   If any Employee to whom an Incentive Stock
Option is granted is a Ten-Percent Stockholder, then the Option term shall not
exceed five years measured from the date of grant of such Option.
 
(g)   Other Terms.   Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, under the applicable
provisions of Section 422 of the Code.


10.Exercise of Option.
 
(a)   Procedure for Exercise; Rights as a Stockholder.
 
(i)    Any Option granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the respective Award Agreement.
 
(ii)   An Option shall be deemed exercised when the Company receives (A) written
or electronic notice of exercise (in accordance with the Award Agreement) from
the person entitled to exercise the Option; (B) full payment for the Shares with
respect to which the related Option is exercised; and (C) with respect to
Nonstatutory Stock Options, payment of all applicable withholding taxes.
 
(iii)  Shares issued upon exercise of an Option shall be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Unless provided otherwise by the
Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option.
 
(iv)  The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.
 

 
9

--------------------------------------------------------------------------------

 

(b)   Effect of Termination of Service on Options.
 
(i)    Generally.   Unless otherwise provided for by the Administrator, if a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the vested portion of the Option will
remain exercisable for three months following the Participant’s termination.
Unless otherwise provided by the Administrator, if on the date of termination
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will revert to the Plan. If the
Participant is a non-employee Director and ceases to serve on the Board of
Directors, any Options held by the Director will not terminate, but shall
continue for the remaining term of the Option. If after the Termination of
Service the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.
 
(ii)   Disability of Awardee.   Unless otherwise provided for by the
Administrator, if a Participant ceases to be a Service Provider as a result of
the Participant’s Disability, the Participant may exercise his or her Option
within such period of time as is specified in the Award Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for twelve months following the Participant’s termination. Unless
otherwise provided by the Administrator, if at the time of Disability the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan. If the Option is not
so exercised within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
 
(iii)  Death of Awardee.   Unless otherwise provided for by the Administrator,
if a Participant dies while a Service Provider, the Option may be exercised
following the Participant’s death within such period as is specified in the
Award Agreement to the extent that the Option is vested on the date of death
(but in no event may the Option be exercised later than the expiration of the
term of such Option as set forth in the Award Agreement), by the Participant’s
designated beneficiary, provided such beneficiary has been designated before the
Participant’s death in a form acceptable to the Administrator. If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person or persons to whom the Option is transferred pursuant to the
Participant’s will or in accordance with the laws of descent and distribution.
In the absence of a specified time in the Award Agreement, the Option will
remain exercisable for twelve months following Participant’s death. Unless
otherwise provided by the Administrator, if at the time of death Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If the Option is not so exercised
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.
 
11.Stock Awards.
 
(a)   Stock Award Agreement.   Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number; (ii) the purchase price of the Shares, if
any, and the means of payment for the Shares; (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares granted, issued, retained, or vested, as applicable; (iv) such
terms and conditions on the grant, issuance, vesting, or forfeiture of the
Shares, as applicable, as may be determined from time to time by the
Administrator; (v) restrictions on the transferability of the Stock Award; and
(vi) such further terms and conditions in each case not inconsistent with this
Plan as may be determined from time to time by the Administrator.
 

 
10

--------------------------------------------------------------------------------

 

(b)   Restrictions and Performance Criteria.   The grant, issuance, retention,
and vesting of each Stock Award may be subject to such performance criteria and
level of achievement versus these criteria as the Administrator shall determine,
which criteria may be based on financial performance, personal performance
evaluations, or completion of service by the Awardee.
 
Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing.
 
(c)   Forfeiture.   Unless otherwise provided for by the Administrator, upon the
Awardee’s Termination of Service, the unvested Stock Award and the Shares
subject thereto shall be forfeited, provided that to the extent that the
Participant purchased any Shares pursuant to such Stock Award, the Company shall
have a right to repurchase the unvested portion of such Shares at the original
price paid by the Participant.
 
(d)   Rights as a Stockholder.   Unless otherwise provided by the Administrator,
the Participant shall have the rights equivalent to those of a stockholder and
shall be a stockholder only after Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) to the Participant. Unless otherwise provided by the
Administrator, a Participant holding Stock Units shall be entitled to receive
dividend payments as if he or she were an actual stockholder.
 
(e)  Settlement of Stock Awards. Stock Awards shall be settled in a manner
consistent with the requirement of Code Section 409A and subject to Section
14(e).
 
12.Stock Appreciation Rights.  
 
Subject to the terms and conditions of the Plan, a SAR may be granted to a
Service Provider at any time and from time to time as determined by the
Administrator in its sole discretion.
 
(a)   Number of SARs.   The Administrator shall have complete discretion to
determine the number of SARs granted to any Service Provider.


 (b)   Exercise Price and Other Terms.   The per SAR exercise price shall be no
less than 100% of the Fair Market Value per Share on the Grant Date. The
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the other terms and conditions of SARs granted under the
Plan.
 
(c)   Exercise of SARs.   SARs shall be exercisable on such terms and conditions
as the Administrator, in its sole discretion, shall determine.
 
(d)   SAR Agreement.   Each SAR grant shall be evidenced by a SAR Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.
 

 
11

--------------------------------------------------------------------------------

 

(e)   Expiration of SARs.   A SAR granted under the Plan shall expire upon the
date determined by the Administrator, in its sole discretion, and set forth in
the SAR Agreement. Notwithstanding the foregoing, the rules of
Section 10(b) will also apply to SARs.
 
(f)    Payment of SAR Amount.   Upon exercise of a SAR, the Participant shall be
entitled to receive a payment from the Company in an amount equal to the
difference between the Fair Market Value of a Share on the date of exercise over
the exercise price of the SAR. This amount shall be paid in cash, Shares of
equivalent value, or a combination of both, as the Administrator shall
determine.
 
13.  Cash Awards.  
 
Each Cash Award will confer upon the Participant the opportunity to earn a
future payment tied to the level of achievement with respect to one or more
performance criteria established for a performance period.
 
(a)   Cash Award.   Each Cash Award shall contain provisions regarding (i) the
performance goal or goals and maximum amount payable to the Participant as a
Cash Award; (ii) the performance criteria and level of achievement versus these
criteria that shall determine the amount of such payment; (iii) the period as to
which performance shall be measured for establishing the amount of any payment;
(iv) the timing of any payment earned by virtue of performance; (v) restrictions
on the alienation or transfer of the Cash Award before actual payment;
(vi) forfeiture provisions; and (vii) such further terms and conditions, in each
case not inconsistent with the Plan, as may be determined from time to time by
the Administrator. The maximum amount payable as a Cash Award that is settled
for cash may be a multiple of the target amount payable, but the maximum amount
payable pursuant to that portion of a Cash Award granted under this Plan for any
fiscal year to any Awardee that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall not
exceed $500,000.
 
(b)   Performance Criteria.   The Administrator shall establish the performance
criteria and level of achievement versus these criteria that shall determine the
target and the minimum and maximum amount payable under a Cash Award, which
criteria may be based on financial performance or personal performance
evaluations or both. The Administrator may specify the percentage of the target
Cash Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of a Cash Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code shall be a measure established by the
Administrator based on one or more Qualifying Performance Criteria selected by
the Administrator and specified in writing.
 
(c)   Timing and Form of Payment.   Subject to Section 14(e), the Administrator
shall determine the timing of payment of any Cash Award in a manner consistent
with the requirements of Code Section 409A. The Administrator may specify the
form of payment of Cash Awards, which may be cash or other property, or may
provide for an Awardee to have the option for his or her Cash Award, or such
portion thereof as the Administrator may specify, to be paid in whole or in part
in cash or other property.


 (d)   Termination of Service.   The Administrator shall have the discretion to
determine the effect of a Termination of Service on any Cash Award due to
(i) disability, (ii) retirement, (iii) death, (iv) participation in a voluntary
severance program, or (v) participation in a work force restructuring.
 

 
12

--------------------------------------------------------------------------------

 

14.Other Provisions Applicable to Awards.
 
(a)   Non-Transferability of Awards.   Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Participant, only by the Participant. The Administrator may make
an Award transferable to an Awardee’s family member or any other person or
entity. If the Administrator makes an Award transferable, either at the time of
grant or thereafter, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate, and any transferee shall be
deemed to be bound by such terms upon acceptance of such transfer.
 
(b)   Qualifying Performance Criteria.   For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award:  (i) cash flow, (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings), (iii) earnings per
share, (iv) growth in earnings or earnings per share, (v) stock price,
(vi) return on equity or average stockholders’ equity, (vii) total stockholder
return, (viii) return on capital, (ix) return on assets or net assets,
(x) return on investment, (xi) revenue, (xii) income or net income,
(xiii) operating income or net operating income, (xiv) operating profit or net
operating profit, (xv) operating margin, (xvi) return on operating revenue,
(xvii) market share, (xviii) contract awards or backlog, (xix) overhead or other
expense reduction, (xx) growth in stockholder value relative to the moving
average of the S&P 500 Index or a peer group index, (xxi) credit rating,
(xxii) strategic plan development and implementation, (xxiii) improvement in
workforce diversity, (xxiv) EBITDA, and (xxv) any other similar criteria.
 
(c)   Certification.   Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall certify the extent to which any Qualifying
Performance Criteria and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock).
 
(d)   Discretionary Adjustments Pursuant to Section 162(m).   Notwithstanding
satisfaction or completion of any Qualifying Performance Criteria, to the extent
specified at the time of grant of an Award to “covered employees” within the
meaning of Section 162(m) of the Code, the number of Shares, Options or other
benefits granted, issued, retained, or vested under an Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.
 
(e)   Section 409A.   Notwithstanding anything in the Plan to the contrary, it
is the intent of the Company that all Awards granted under this Plan, including
without limitation the administration and settlement of all such Awards, shall
comply with the requirement of Code Section 409A and be interpreted in a manner
consistent with such intention, in order to avoid the imposition of taxes under
Code Section 409A.  If, upon a Participant’s separation from service within the
meaning of Code Section 409A, the Participant is then a “specified employee” (as
defined in Code Section 409A), the Company shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following such separation from service under this Plan
and/or applicable Award Agreement until the earlier of (i) ten (10) days after
the Company receives notification of the Participant’s death, or (ii) the first
business day of the seventh month following the Participant’s separation from
service.  Any such delayed payments shall be made without interest.
 

 
13

--------------------------------------------------------------------------------

 

15.  Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
 
(a)   Changes in Capitalization.   Subject to any required action by the
stockholders of the Company, (i) the number and kind of Shares covered by each
outstanding Award, and the number and kind of shares of Common Stock that have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or that have been returned to the Plan upon cancellation or
expiration of an Award; (ii) the price per Share subject to each such
outstanding Award; and (iii) the Share limitations set forth in Section 3 of the
Plan, may be proportionately adjusted if any change is made in the Common Stock
subject to the Plan, or subject to any Award, without the receipt of
consideration by the Company through a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, merger,
consolidation, reorganization, recapitalization, reincorporation, spin-off,
dividend in property other than cash, liquidating dividend, extraordinary
dividends or distributions, combination of shares, exchange of shares, change in
corporate structure or other transaction effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator in its sole discretion, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.
 
(b)   Dissolution or Liquidation.   In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable before the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Option to be fully vested and
exercisable until ten days before such transaction. In addition, the
Administrator may provide that any restrictions on any Award shall lapse before
the transaction, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately before the
consummation of such proposed transaction.
 
(c)   Change in Control.   If there is a Change in Control of the Company, as
determined by the Board or a Committee, the Board or Committee, or board of
directors of any surviving entity or acquiring entity may, in its discretion,
(i) provide for the assumption, continuation, or substitution (including an
award to acquire substantially the same type of consideration paid to the
stockholders in the transaction in which the Change in Control occurs) of, or
adjustment to, all or any part of the Awards; (ii) accelerate the vesting of all
or any part of the Options and SARs and terminate any restrictions on all or any
part of the Stock Awards or Cash Awards; (iii) provide for the cancellation of
all or any part of the Awards for a cash payment to the Participants; and
(iv) provide for the cancellation of all or any part of the Awards as of the
closing of the Change in Control; provided, that the Participants are notified
that they must exercise or redeem their Awards (including, at the discretion of
the Board or Committee, any unvested portion of such Award) at or before the
closing of the Change in Control.
 
16.  Amendment and Termination of the Plan.
 
(a)   Amendment and Termination.   The Administrator may amend, alter, or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the stockholders of the Company in the manner and to the
extent required by Applicable Law.
 

 
14

--------------------------------------------------------------------------------

 

(b)   Effect of Amendment or Termination.   No amendment, suspension, or
termination of the Plan shall materially impair the rights of any Award, unless
agreed otherwise between the Participant and the Administrator. Termination of
the Plan shall not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan before the
date of such termination.
 
(c)   Effect of the Plan on Other Arrangements.   Neither the adoption of the
Plan by the Board or a Committee nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including the granting
of restricted stock or stock options otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
 
17.  Designation of Beneficiary.
 
(a)   An Awardee may file a written designation of a beneficiary who is to
receive the Awardee’s rights pursuant to Awardee’s Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan. To the extent that Awardee has completed a designation of
beneficiary such beneficiary designation shall remain in effect with respect to
any Award hereunder until changed by the Awardee to the extent enforceable under
Applicable Law.
 
(b)   Such designation of beneficiary may be changed by the Awardee at any time
by written notice. If an Awardee dies and no beneficiary is validly designated
under the Plan who is living at the time of such Awardee’s death, the Company
shall allow the executor or administrator of the estate of the Awardee to
exercise the Award, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may allow the
spouse or one or more dependents or relatives of the Awardee to exercise the
Award to the extent permissible under Applicable Law.
 
18.  No Right to Awards or to Service.  
 
No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the service of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Service
Provider or Awardee at any time without liability or any claim under the Plan,
except as provided herein or in any Award Agreement entered into hereunder.
 
19.  Legal Compliance.  
 
Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares shall comply
with Applicable Laws and shall be further subject to the approval of counsel for
the Company with respect to such compliance. Notwithstanding anything in the
Plan to the contrary, it is the intent of the Company that the Plan shall be
administered so that the additional taxes provided for in
Section 409A(a)(1)(B) of the Code are not imposed.
 
20. Inability to Obtain Authority.  
 
To the extent the Company is unable to or the Administrator deems that it is not
feasible to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.
 

 
15

--------------------------------------------------------------------------------

 

21. Reservation of Shares.  
 
The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
 
22. Notice.  
 
Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.
 
23.  Governing Law; Interpretation of Plan and Awards.
 
(a)   This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of California.
 
(b)   If any provision of the Plan or any Award granted under the Plan is
declared to be illegal, invalid, or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid, and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid, or unenforceable provision.
 
 (c)   The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of the
Plan, nor shall they affect its meaning, construction or effect.
 
(d)   The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors, and assigns.
 
(e)   All questions arising under the Plan or under any Award shall be decided
by the Administrator in its total and absolute discretion. If the Participant
believes that a decision by the Administrator with respect to such person was
arbitrary or capricious, the Participant may request arbitration with respect to
such decision. The review by the arbitrator shall be limited to determining
whether the Administrator’s decision was arbitrary or capricious. This
arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review.
 
24. Limitation on Liability.  
 
 The Company and any Affiliate or Related Corporation that is in existence or
hereafter comes into existence shall not be liable to a Participant, an
Employee, an Awardee, or any other persons as to:
 
(a)    The Non-Issuance of Shares.   The non-issuance or sale of Shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
 
(b)   Tax Consequences.   Any tax consequence expected, but not realized, by any
Participant, Employee, Awardee or other person due to the receipt, exercise or
settlement of any Option or other Award granted hereunder.
 

 
16

--------------------------------------------------------------------------------

 

25.Unfunded Plan.  
 
Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company or the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations that may be created by
the Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.
 

 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan, effective as of May 11, 2010.
 
 
HEMACARE CORPORATION
 
By:       /s/ Pete van der Wal   
Peter van der Wal
Chief Executive Officer





 
18

--------------------------------------------------------------------------------

 
